    Case 1:20-cv-00515-LF-SMV Document 20 Filed 10/21/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

CHARLES JAMES ATCITTY,

               Plaintiff,

        v.                                   Cause No. 1:20-cv-00515-LF-SMV

THE UNITED STATES OF AMERICA,

                Defendant.

                             ENTRY OF APPEARANCE

        Joseph M. Romero hereby enters his appearance on behalf of the Plaintiff in the

above-entitled cause of action. Copies of all pleadings, Orders and any other documents

filed or transmitted in this case should be served Joseph M. Romero, co-counsel for

Plaintiff.


                                             Electronically submitted,

                                             JOSEPH M. ROMERO LAW


                                             By: /s/ Joseph M. Romero
                                             Joseph M. Romero
                                             P.O. Box 27579
                                             Albuquerque, NM 87125-7579
                                             (505) 433-1642
                                             joe@romerolawnm.com
                                             Attorney for Plaintiff
   Case 1:20-cv-00515-LF-SMV Document 20 Filed 10/21/20 Page 2 of 2




I HEREBY CERTIFY that on the 21st day of October, 2020, I filed
the foregoing electronically through the CM/ECF system, which
caused all parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:


/s/ Joseph M. Romero
Joseph M. Romero




                                           2
